DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant's election with traverse of Species A – drawn to Figs. 1-5 and at least claims 1-10 and 15-18 in the reply filed on March 12, 2021 is acknowledged.  The traversal is on the ground(s) that (a) “…there would be no serious search burden on the Examiner if an election of species is not required, and thus the requirement for election of species is improper (applicant relies on MPEP §803)…” and (b) “…the alleged species are so similar that examination of all the pending claims could likely be performed base on a single search….that multiple search would be required, the alleged species are closely related, and are so few in number that multiple search could be performed with little to no burden on the Examiner…..Applicant respectfully submits that all of the pending claims should be examined…” (See Remarks pg. 6).  
This is not found persuasive because of the following reason(s). First and foremost, the instant application has been submitted under 35 U.S.C. §371; emphasis added.  In the response, the applicant erroneously applies grounds under MPEP §803, which does not govern the unity of requirement for national stage application submitted under 35 U.S.C. 371 , nor do they provide proper grounds for the traversal thereof; emphasis added.
In response to applicant’s argument (a and b) that the election of species is improper as it is not required and there is no serious search burden (because the number of species are small and each species can be search within in a single search). Essentially no serious search burden. Examiner respectfully disagrees with this assertion because the structure (of Species A) is different than the structure (of Species B). For instance, Species A is directed a reinforcement member having a hollow body with multiple through openings and other structural features. Whereas, Species B is directed to a reinforcement having a solid body without having any through openings and also has smaller profile as compared to Species A. Basically, Species A requires more structural features than Species B, and those structural features (of Species A) are arranged in a specific manner with the respect to the overall reinforcement member. If the examiner were to search for these structural features and their specific location or arrangement (of Species A) in addition to searching for the reinforcement member (of Species B), this is a serious search burden. Furthermore, if the examiner were to search for reinforcement member (of Species A), this would not necessarily lead to finding the reinforcement member (of Species B) and vice versa; emphasis added.
For these reason(s) above, the requirement is still deemed proper and is therefore made FINAL.  Thus, claims 11-14 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
In summary, claims 1-10 and 15-18 will be examined on their merits herein.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “respective openings of the first web and the second web include ventilating openings” as in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters 2 and 4 have both been used to designate “reinforcing element” (see [0081-0083])
reference characters 12, 14, 16, 18 and 58 have both been used to designate “through opening(s)” (see [0083-0099])
reference characters 2, 54 and 60 have both been used to designate “reinforcing element” (see [0101])
reference characters 54 and 60 have both been used to designate “connecting element” (see [0099-0100])
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character 4 has been used to designate both “connecting section” and “reinforcing element” (see [0081-0083])
reference character 6 has been used to designate both “first web” and “first sleeve” (see [0082-0085])
reference character 8 has been used to designate both “second web” and “second sleeve” (see [0082-0085])
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as noted in the drawings objections above.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 15-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, Ln. 4, the phrase, “…the liquid container…” renders the claim to be vague and indefinite because the applicant establishes “a reinforcing element” in reference to “a liquid container for a motor vehicle” (claim 1, Ln. 1-2), which are all not been positively recited. Furthermore, the recitation of “a liquid container” is presented in the preamble, to which no patentable weight has been the examiner. Applicant is reminded of following about the preamble: claim preamble language may not be treated as a limitation where it merely states an intended use of the system and is unnecessary to define the invention. Catalina Marketing Int'l Inc. v. Coolsavings.com, Inc., Fed. Cir., No. 01-1324, 5/8/02. It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). 	In addition, it is unclear whether “the liquid container” is part of the claimed limitation or not? Further clarification is required.
	In claim 1, Ln. 5, the phrase, “…the connecting section…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one connecting section” (claim 1, Ln. 3), which suggests more than one “connecting section.”  Therefore, it is unclear as to which specific “connecting section” is being referred to in this instance. Further clarification is required.
	In claim 5, Ln. 1-2, the phrase, “…the respective openings of the first web and the second web include ventilating openings…” renders the claim to be vague and indefinite because it is unclear as to what structural limitation(s) or relationship(s) is being encompassed with such language. For instance, is the applicant establishing that “the openings of the first web and the openings of the second web” are also acting as “ventilating openings” OR that “the first web and the second web” having additional openings that are separated from the “through openings” and 
	In claim 15, Ln. 6, the phrase, “…the connecting section…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one connecting section” (claim 15, Ln. 4), which suggests more than one “connecting section.”  Therefore, it is unclear as to which specific “connecting section” is being referred to in this instance. Further clarification is required.
As for claims 2-10 and 16-18, due to their dependencies from claim 1, they too have these deficiencies.  
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pozgainer et al. (US 20150014307; hereinafter Pozgainer).
Regarding claim 1, Pozgainer discloses a reinforcing element embodiment (as shown in Figs. 2a-c and 4) for a liquid container (11) for a motor vehicle, comprising:
at least one connecting section (4 or 5) for connecting the reinforcing element to the liquid container (see Pozgainer Fig. 4);
the connecting section having at least a first web (the portion of plate (9) that is left of the vertical dotted line as shown in Pozgainer annotated Fig. 2c below, is what examiner considers to be the claimed first web) and a second web (the portion of plate (9) that is right of the vertical dotted line as shown in Pozgainer annotated Fig. 2c below, is what examiner considers to be the claimed second web) which are made from a first material (i.e. metal; see [0033]) and are at least partially enclosed by a second material (see [0016 and 0020]);
the second material penetrating through openings (i.e. through openings (12) on the left side of the plate (9) as shown Pozgainer annotated Fig. 2c below) of the first web and openings (i.e. through openings (12) on the right side of the plate (9) as shown Pozgainer annotated Fig. 2c below) of the second web (Pozgainer [0003, 0009-0016, 0020, 0033]).

    PNG
    media_image1.png
    904
    740
    media_image1.png
    Greyscale

Regarding claim 4, Pozgainer further discloses wherein the first web and the second web each have a polygonal shape (i.e. a flat rectangular plate) as viewed in a section transversely with respect to a longitudinal axis of the reinforcing element (see Pozgainer Figs. 2c and 4).
Regarding claim 8, Pozgainer further discloses wherein the second material encloses the first web and the second web on respective end sides and on respective circumferential sides thereof; wherein the reinforcing element is assembled from two half shells; and wherein in each case one connecting section is provided at opposite ends of the reinforcing element (Pozgainer [0016]).
Regarding claim 15, Pozgainer discloses a liquid container for a motor vehicle, comprising:
a reinforcing element embodiment (as shown in Figs. 2a-c and 4) arranged in an interior space of the liquid container (see Pozgainer Fig. 4), the reinforcing element including:
see Pozgainer Fig. 4);
the connecting section having at least a first web (the portion of plate (9) that is left of the vertical dotted line as shown in Pozgainer annotated Fig. 2c above, is what examiner considers to be the claimed first web) and a second web (the portion of plate (9) that is right of the vertical dotted line as shown in Pozgainer annotated Fig. 2c above, is what examiner considers to be the claimed second web) which are made from a first material (i.e. metal; see [0033]) and are at least partially enclosed by a second material (see [0016 and 0020]);
the second material penetrating through openings (i.e. through openings (12) on the left side of the plate (9) as shown Pozgainer annotated Fig. 2c above) of the first web and openings (i.e. through openings (12) on the right side of the plate (9) as shown Pozgainer annotated Fig. 2c above) of the second web (Pozgainer [0003, 0009-0016, 0020, 0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pozgainer.
Regarding claim 6, Pozgainer as above teaches all the structural limitations as set forth in claim 1, except for wherein the reinforcing element has a through opening which extends along a longitudinal axis of the reinforcing element and is at least partially surrounded on a circumferential side bySerial No. 16/339,757 Response to Requirement for Election of Species Page 3 at least one of the first web and the second web.
	However, Pozgainer teaches another reinforcing element embodiment (as shown in Figs. 3a-c) having a through opening (8) which extends along a longitudinal axis of the reinforcing element and is at least partially surrounded on a circumferential side bySerial No. 16/339,757 Response to Requirement for Election of Species Page 3 at least one of the first web and the second web (Pozgainer [0034]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the reinforcing element (of embodiment of Figs. 2a-c and 4) with a similar through opening (as taught by the embodiment of Figs. 3a-c) to allow the fluid (i.e. fuel) to flow through the reinforcing element.

Allowable Subject Matter
Claims 2-3, 5, 7, 10 and 16-18 is/are objected to as being dependent upon a rejected base claim (in particular claims 1 and 15, respectively), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/B. V. P./
Examiner, Art Unit 3736